 Case: 0:20-cv-00116-JMH Doc #: 16 Filed: 03/04/21 Page: 1 of 5 - Page ID#: 111



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                         NORTHERN DIVISION at ASHLAND

REGINALD MYERS,                            )
                                           )
      Petitioner,                          )             Civil Case No.
                                           )            0:20-cv-116-JMH
V.                                         )
                                           )
FEDERAL BUREAU OF PRISONS,                 )
                                           )           MEMORANDUM OPINION
      Respondent.                          )                AND ORDER


                          ****    ****         ****    ****

     Reginald Myers is a prisoner currently confined at the Federal

Correctional Institution (“FCI”)-Ashland in Ashland, Kentucky.

Proceeding without counsel, Myers filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241. [R. 1]. Myers’s claims

are now ripe for review. For the reasons that follow, the Court

will DENY Myers’s request for habeas relief.

     On    March   24,    2014,   Myers       was   sentenced   by   the   Southern

District of Ohio to a 232-month term of imprisonment. [See R. 14-

3 at 1-2]. In addition to incarceration, the sentencing court

imposed a $1,500.00 fine and $100.00 assessment, for a total of

$1,600.00 owed. Id. at 5-6. In his habeas petition, Myers claims

he is currently unable to work while incarcerated due to his

blindness and other physical conditions. [R. 1 at 5-6]. And he

argues that the sentencing court only intended for him to make

payments    towards      the   $1,600.00       while   incarcerated    “if   he   is


                                          1
 Case: 0:20-cv-00116-JMH Doc #: 16 Filed: 03/04/21 Page: 2 of 5 - Page ID#: 112



working.” Id. at 5. Accordingly, he asks the Court to waive payment

of the fine. Id. at 6, 9. Myers also suggests in his reply brief

that the sanctions imposed on him for his failure to comply with

the Federal Bureau of Prisons’s Inmate Financial Responsibility

Program (“IFRP”) are unconstitutional. [R. 15].

     A review of Myers’s underlying criminal case reveals that

this is not Myers’s first challenge to the imposition of a fine

against him. See United States v. Myers, Case No. 1:10-cr-69-MRB

(S.D. Ohio 2010). In 2018, Myers filed a motion for clarification

with the Southern District of Ohio asking the Court to clarify for

the BOP that it intended to waive his fine due to his disabilities.

Id. at R. 206 therein. But the court summarily denied that motion,

noting that the transcript of Myers’s sentencing proceeding did

not support waiving the fine for disability but, rather, still

imposing it. Id. at R. 218 therein.

     To the extent Myers claims the sentencing court meant for him

to make payments toward the fine only “if he is working,” Myers

misunderstands the language he cites. The full text of the judgment

imposes a “lump sum payment of $1,600.00, due immediately,” subject

to two clarifying conditions. [R. 14-3, at 6]. First, the judgment

clarifies that Myers’s payment of the fine during supervised

release would commence within thirty days of his release from

imprisonment. Id. Second, the judgment states that Myers must pay

“$25 per quarter while incarcerated if he is working in a NON-

                                       2
 Case: 0:20-cv-00116-JMH Doc #: 16 Filed: 03/04/21 Page: 3 of 5 - Page ID#: 113



UNICOR job,” but if he is working in a grade one to four UNICOR

job, Myers would owe “50% of his monthly pay toward his fine

obligation.” Id. Thus, the “if” language Myers relies on does not

actually   state    that   Myers   will    be   altogether    free   from   the

financial burden if he is not working. Instead, the judgment simply

contrasts the amount due if Myers is working a NON-UNICOR job with

that owed if working a UNICOR job. The explicit language of the

judgment, combined with the sentencing court’s wholesale rejection

of Myers’s motion for clarification, makes clear that the intent

of the sentencing judge was to impose a $1,600.00 criminal monetary

penalty due immediately.

     Further, Myers’s claim that the IFRP “usurps the Court’s

authority,” [see R. 15, at 1], and effectively results in extortion

has already been rejected by numerous courts. For example, in

Weinberger v. United States, the Sixth Circuit Court of Appeals

explained:

     The IFRP is a work program instituted by the Bureau of
     Prisons to encourage each sentenced inmate to meet his
     or her legitimate financial obligations.    The program
     allows for the development of a financial plan that
     allows inmates to pay enumerated obligations, such as
     restitution payments, while incarcerated. Although this
     court has not been presented with the issue, other
     circuit courts have upheld the IFRP generally and
     against constitutional due process challenges.    While
     not addressing specific challenges to the IFRP, this
     court has implicitly endorsed the program.

Weinberger, 268 F.3d 346, 360 (6th Cir. 2001) (internal citations

and quotation marks omitted). The IFRP is voluntary, and courts

                                       3
 Case: 0:20-cv-00116-JMH Doc #: 16 Filed: 03/04/21 Page: 4 of 5 - Page ID#: 114



have   repeatedly    recognized     that    an   inmate    is   not   forced    to

participate simply because his failure to do so will result in the

loss of certain privileges. See, e.g., United States v. Boyd, 608

F.3d 331, 334 (7th Cir. 2010); United States v. Lemoine, 546 F.3d

1042, 1050 (9th Cir. 2008) (finding the consequences for declining

to participate in the IFRP do not constitute an “atypical and

significant    hardship”     so   as   to   invoke    an    inmate’s       liberty

interest).

       Finally, the Court notes that Myers has cited no authority

explaining why he may raise his claims in a § 2241 habeas petition

in the first instance. See, e.g., Muhammad v. Close, 540 U.S. 749,

750 (2004) (“Challenges to the validity of any confinement or to

particulars affecting its duration are the province of habeas

corpus . . . ; requests for relief turning on circumstances of

confinement may be presented in a § 1983 action.”); see also Mays

v. Dinwiddie, 580 F.3d 1136, 1139 (10th Cir. 2009) (noting “the

payment of restitution or a fine, absent more, is not the sort of

significant    restraint    on    liberty   contemplated        in   the   custody

requirement of the federal habeas statutes”).

       For these reasons, the Court hereby ORDERS as follows:

       1.   Myers’s petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241 [R. 1] is DENIED;

       2.   Judgment will be entered contemporaneously herewith; and



                                       4
 Case: 0:20-cv-00116-JMH Doc #: 16 Filed: 03/04/21 Page: 5 of 5 - Page ID#: 115



     3.     This matter is CLOSED and STRICKEN from the Court’s

docket.

     This 4th day of March, 2021.




                                       5
